STONE, J.
It is the settled doctrine of this court that a party may go into equity to remove a cloud which impends over his title, or to arrest a sale which will produce such *71cloud.—See Burt v. Cassety, 12 Ala. 734; and Rea v. Longstreet & Sedgwick, at present term, with its numerous citations.
To bring a case within the rule, however, the party invoking the power of the court must have a title, which is embarrassed, or about to become so, by the cloud which is sought to be removed. The present bin sets up no title whatever in complainant, save, at most, a right in the administration to sell the lands for purposes of administration, or for distribution.
If the complainant has the right to proceeed against the lands descended to either of the heirs for excess of advancements made to such heir, the threatened sale will not affect her right; for the purchaser will only step into the shoes of the heir whose interest he purchases.—Goodman v. Benham, 16 Ala. 625.
There is no equity in the bill, and the decree of the chancellor is affirmed.